                         Case 1:18-cv-02608-LLS Document 57 Filed 01/31/19 Page 1 of 4


                                                      KIRKLAND 8, ELLIS LLP
                                                                AND AFFILIATED PARTNERSHIPS




                                                                  601 Lexington Avenue
                                                                   New York, NY 10022
        Dale M. Cendali, P.C.                                         United States
        To Call Writer Directly:                                                                                               Facsimile:
           +1 212 446 4846                                           +1 212 446 4800                                        +1 212 446 4900
      dale.cendali@kirkland.com
                                                                    www.kirkland.com




                                                                  January 31, 2019

              Hon. Louis L. Stanton                                                                                         Via ECF
              United States District Judge
              Southern District of New York
              500 Pearl Street
              New York, NY 10007
                                 Re:       Take-Two Interactive Software, Inc. v. Zipperer, No. 18 Civ. 2608 (LLS)

          Dear Judge Stanton:

                  We represent Plaintiff Take-Two Interactive Software, Inc. (“Take-Two”) in the above-
          referenced litigation. We write pursuant to Local Civil Rule 37.2 and Your Honor’s Individual
          Rule 2.A. because discovery is near closing, and despite Take-Two’s efforts, Take-Two has
          received (a) no substantive responses from Defendant David Zipperer (“Defendant”) to any of
          Take-Two’s First Set of Interrogatories, (b) only four responses to Take-Two’s First Set of
          Requests for Admission (which Defendant, in any case, served belatedly thus waiving the ability
          to object), and (c) Defendant has refused to provide his availability for deposition. Take-Two
          thus respectfully requests that Your Honor (i) compel Defendant to respond substantively to
          Take-Two’s interrogatories; (ii) deem Take-Two’s requests for admission admitted, or in the
          alternative, compel Defendant to respond; and (iii) compel Defendant to provide his deposition
          availability.

          I.           INTERROGATORIES

                  Take-Two served its First Set of Interrogatories (the “Interrogatories” and each an
          “Interrogatory”) on June 28, 2018. After requesting a two-week extension of time to respond,
          Defendant served his objections and responses on August 14, 2018, but did not substantively
          answer any of them. Instead, Defendant served boilerplate and nonspecific objections, claiming
          that Take-Two’s defined terms are “vague, overly broad, and fail[] to describe what is being
          asked for with reasonable particularity making it impossible for [Defendant] to respond.” Ex. A.
          To be clear, Take-Two’s Interrogatories are very straightforward, and only ask Defendant to
          identify people who possess certain knowledge as to subjects clearly within Defendant’s
          knowledge, such as the development of the mod menus at issue in this case.1 As Defendant’s

          1      Interrogatory No. 1 requests that Defendant “IDENTIFY all PERSONS with knowledge of the creation of the
                 INFRINGING PROGRAMS, including without limitation conception, development, testing, launch,


Beijing       Boston   Chicago   Dallas   Hong Kong   Houston   London   Los Angeles   Munich   Palo Alto   San Francisco   Shanghai   Washington, D.C.
             Case 1:18-cv-02608-LLS Document 57 Filed 01/31/19 Page 2 of 4


                                          KIRKLAND 8. ELLIS LLP



Hon. Louis B. Stanton
January 31, 2019
Page 2

responses were wholly deficient, Take-Two wrote to Defendant on August 30, 2018 asking him
to substantively respond. Ex. B. Take-Two and Defendant subsequently met and conferred
telephonically regarding those and other discovery responses on September 14, 2018. At that
time, Defendant agreed to provide Take-Two with a date by which he would supplement. To
date, Defendant has not served any supplement, despite multiple requests that he do so. On
January 23, 2019, Take-Two reminded Defendant a final time that he needed to supplement his
responses to avoid this motion, but Defendant did not respond.

II.       REQUESTS FOR ADMISSION

        Similarly, Take-Two served its First Set of Requests for Admission (the “Requests” and
each a “Request”) on July 20, 2018 to narrow the issues in the case. Defendant’s responses were
due on August 20, 2018. At Defendant’s request, and as a courtesy, Take-Two agreed to extend
the deadline for Defendant to respond to Take-Two’s Requests to August 23, 2018. Defendant
then unilaterally took an additional six days beyond the agreed upon extension, ultimately
serving his responses to Take-Two’s Requests on August 29, 2018. Because Defendant’s
responses were not served timely, Take-Two’s Requests should be deemed admitted pursuant to
Federal Rule 36(a)(3). See e.g., S.E.C. v. Batterman, No. 00 Civ. 4835, 2002 WL 31190171, at
*7 (S.D.N.Y. Sept. 30, 2002).

       Moreover, when Defendant served his responses, he answered only four Requests. See
Ex. C.2 For the remaining Requests, he claimed that he was “unable to respond because of the
vagueness of the question” and claimed that Take-Two’s defined terms were “overly broad and


      distribution, use or copying of TAKE-TWO’s SOURCE CODE to create the INFRINGING PROGRAMS.”
      Interrogatory No. 2 requests Defendant to “IDENTIFY all PERSONS with knowledge of any access to GTAV
      for the purpose of creating the INFRINGING PROGRAMS.” Interrogatory No. 3 requests that Defendant
      “IDENTIFY all PERSONS with knowledge of the creation of the INFRINGING PROGRAMS’ websites at
      https://menyoo.org and https://absolutemenu.com, including without limitation conception, development,
      testing, launch, or distribution.” Interrogatory No. 4 requests that Defendant “IDENTIFY each PERSON who
      authored (in whole or in part) the SOURCE CODE for the INFRINGING PROGRAMS, including without
      limitation the INFRINGING PROGRAMS’ source code, injector code, authentication code, code designed to
      circumvent or suppress TAKE-TWO’s anticheat measures, custom tools used to generate the INFRINGING
      PROGRAMS, and binary required to run the INFRINGING PROGRAMS.” Interrogatory No. 5 requests that
      Defendant “IDENTIFY all PERSONS with knowledge of the revenues associated with the INFRINGING
      PROGRAMS, including without limitation profits and payments via PayPal, Stripe, bank wire, Amazon gift
      cards, eBay gift cards, Steam codes, or any other cash or non-cash payments.” Interrogatory No. 6 requests that
      Defendant IDENTIFY all PERSONS with knowledge of any server(s) used in connection with the
      INFRINGING PROGRAMS, including without limitation the company providing server services and the
      account connected with the server.”

2
      See e.g., Def.’s Resp. to Request Nos. 1,3.
              Case 1:18-cv-02608-LLS Document 57 Filed 01/31/19 Page 3 of 4


                                          KIRKLAND 8. ELLIS LLP



Hon. Louis B. Stanton
January 31, 2019
Page 3

vague as defined.”3 Defendant’s refusal to respond is nonsensical. For example, he refused to
respond to certain Requests — such as Requests that asked him to admit that he created, sold,
and wrote source code for the Menyoo and Absolute programs4 — even though Defendant
already admitted in declarations that he created Menyoo, that he did programming work for
Absolute, and that he spent the money he earned from selling the menus. See Dkt. 25, at TJ 23;
Dkt. 39-1, at THf 5, 31; see also Dkt. 46, at 2. Moreover, Defendant clearly understands Take-
Two’s Requests as he later adopted several of Take-Two’s defined terms and their definitions in
his own First Set of Requests for Production, which Defendant served on November 30, 2018.5
Thus, Defendant’s failure to respond to all but four of Take-Two’s Requests is unreasonable.

       Although Defendant’s responses were late, Take-Two served a letter on September 7,
2018 asking him to admit or deny the remaining Requests to avoid Take-Two treating the
Requests as admitted. Ex. D. Take-Two and Defendant met and conferred telephonically
regarding those responses on September 14, 2018. As he did with the Interrogatories, Defendant
agreed to provide Take-Two with a date by which he would supplement his responses, but once
again, Defendant never served any supplement. Like the Interrogatories, when Take-Two
reminded Defendant to supplement his responses on January 23, he did not respond.

III.      DEPOSITION

       Finally, Take-Two has been trying to get Defendant to provide his availability for
deposition since January 8. Defendant responded that he would provide Take-Two with his
availability by the following week (i.e. the week of January 14), but that week came and went
with no deposition date. Take-Two reminded Defendant on January 23 to provide his deposition
availability, but once again, Defendant never responded.
                                                          * * *



        In view of the foregoing, Take-Two respectfully requests that Defendant be compelled to
respond to Take-Two’s Interrogatories and to provide his deposition availability. Take-Two
further requests that the Court deem Take-Two’s Requests admitted, or in the alternative, that the
Court compel Defendant to respond.



3      Def s Resp. to Request Nos. 4-23, 25-167.

4      Def s Resp. to Request Nos. 4-5, 6-7, and 10-11.

5      In particular, Defendant adopted Take-Two’s definitions of (1) “INFRINGING PROGRAMS,” (2) GTAV, (3)
       “SOURCE CODE,” (4) “TAKE-TWO,” and (5) “USER AGREEMENTS.”
         Case 1:18-cv-02608-LLS Document 57 Filed 01/31/19 Page 4 of 4


                               KIRKLAND 8. ELLIS LLP



Hon. Louis B. Stanton
January 31, 2019
Page 4

                                            Sincerely,



                                            Dale Cendali, P.C.


 cc:      Counsel of Record (via ECF)
